Citation Nr: 0433439	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1976 and from March 1979 to March 1981.  Additional 
service in the United States Army Reserves is indicated by 
the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the veteran's claim of entitlement 
to service connection for a low back disability.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2004.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2003).


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
low back disability, currently diagnosed as degenerative disc 
disease, is causally related to his military service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the March 
2003 Statement of the Case (SOC) and the October 2003 and 
December 2003 Supplemental Statement of the Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
September 2003.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  There is no indication that the veteran did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in June 2002).  The Board notes, however, 
that the claim was readjudicated and a SSOC was provided to 
the veteran in October 2003 and December 2003 following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
and VA medical records, a private physician's statement, and 
a report of VA examination, which will be described below.  
The veteran and his representative have not identified any 
outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified before the undersigned VLJ sitting at the 
RO in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2003).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage the Court had clearly held that 38 C.F.R. § 3.303 
does not relieve the claimant of his burden of providing a 
medical nexus.

Factual background

The veteran's service medical records are negative for 
complaints or findings regarding disability of the back.  The 
records do show that in December 1979 the veteran fell down a 
ladder approximately 10 feet sustaining a small laceration of 
the right lower leg and a small abrasion on the left elbow.  
The diagnosis was soft tissue trauma.  There is no further 
entry in the service medical records regarding this incident 
or any residuals thereof.  

The veteran left active military service in March 1981.  
There is no relevant medical evidence for approximately the 
next 20 years.  

There is of record a report of evaluation dated in September 
2000 (and received by VA in October 2003) from Dr. M.P. 
showing that the veteran was seen for complaints of low back 
pain.  The veteran reported having had pain in his lower back 
for at least two years.  The reported medical history did not 
include any reference to a back injury in service.  The 
diagnosis was chronic lower back pain and lumbar sacral 
radiculopathy.   Additional records from Dr. P. showed that 
in October 2001 the veteran underwent L5-S1 fusion with a 
pedicle screw and plate system.  At the time of admission, he 
again reported having had low back pain for at least two 
years.  The veteran's naval service was not mentioned.

In December 2001, the veteran filed a claim (VA Form 21-526) 
seeking entitlement to service connection for a low back 
disability.  The veteran was afforded a VA examination in May 
2002.  This examination was performed by a physician's 
assistant (PA) who noted that the veteran's VA claims folder 
was not available for review at the time of the examination.  
The veteran submitted documentation as to lumbar spine 
surgery in October 2001.  The veteran stated that problems 
with his lumbar spine began while aboard the USS Mount Baker 
when he fell into an anchor hole and bruised his lumbar 
spine.  He indicated that he sought medical treatment 
secondary to spasms and pain, and was medically air lifted to 
Naples, Italy for a myelogram.  The myelogram reportedly 
showed L4-5 disc herniation.  The veteran stated that after 
1996 he was treated at VA for his lumbar problems.  It was 
noted that an MRI (magnetic resonance imaging) scan of the 
lumbar spine in September 2000 revealed L5-S1 degenerative 
disc disease with herniated nucleus pulposus and lumbar canal 
stenosis.  In October 2001, he underwent operative treatment 
for lumbar degenerative disc disease with disc herniation.  

A physical examination was performed.  Objective findings 
noted reduced range of motion in the back and negative 
straight leg raising.  Lumbar spine x-rays revealed L5-S1 
plate and screw fixation with degenerative disc disease, 
degenerative joint disease at those levels and spondylosis.  
The diagnoses included herniated nucleus pulposus at L4-5, 
degenerative disc disease at L5-S1, and herniated pulposus 
and canal stenosis at L4-5.  

In an addendum dated in February 2003, the PA, after 
reviewing the claims file in its entirety, opined that the 
veteran's back problems were not at least as likely secondary 
to active duty service.  

In April 2004, the veteran testified that he injured his back 
in December 1979 while aboard the USS Mount Baker when he 
fell 10 feet from a ladder.  He stated that he was taken down 
to the medics and then transferred to Naples, Italy because 
the medics did not have sufficient equipment to examine him.  
He indicated that he was in Italy for two weeks.  See April 
2004 hearing transcript (T), pgs. 4-5.  The veteran's 
representative discounted the value of the PA's nexus opinion 
because: (1) he failed to review treatment records submitted 
by Dr. M.P. in formulating his opinion; (2) as a PA he did 
not have the requisite medical education and experience to 
render a medical opinion; and (3) he did not perform a 
physical examination, or review x-rays or MRIs in conjunction 
with the examination.  T at pg. 3.

In an April 2004 statement, Dr. M.P. reported treating the 
veteran for chronic back pain and status post lumbar fusion 
at the level of L5-S1 with a pedicle screw and plate system.  
Dr. P. indicated that the surgery was performed in October 
2001 as a result of a work-related accident.  Dr. P. stated 
that during his initial evaluation of the veteran's lumbar 
spine MRI showed clearly a L5-S1 disc degeneration and same 
level disk herniation as well as lumbar canal stenosis.  He 
noted that there were also changes to the disc above (L4-5) 
that more likely than not were caused by another injury 
sustained several years back and not by the accident that 
occurred in 1997.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability; (2) in-service incurrence; and 
(3) medical nexus.

The May 2002 VA examination shows that the veteran currently 
has degenerative disc disease of the lumbar spine.  This is 
consistent with other medical evidence of record.  The 
veteran's claim is, therefore, supported by a current medical 
diagnosis of disability, thus satisfying Hickson element (1).

With respect to Hickson element (2), in-service disease or 
injury, there is no competent medical evidence of in service 
disease.  Nor is there evidence of arthritis within the one 
year presumptive one year period after surgery.  See 38 
C.F.R. §§ 3.307, 3.309.  Degenerative disc disease of the 
lumbar spine was initially manifested approximately 20 years 
after service.
  
To the extent that the veteran has contended that he bruised 
his lumbar spine in the fall in service, it is now well-
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of disease.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, the veteran's opinion is entitled to no 
weight of probative value.

With respect to in-service injury, the veteran is competent 
to report that he fell in service.  Indeed, the service 
medical records do in fact show that the veteran was injured 
in the 1979 fall.  Whether a back injury occurred is another 
matter.

The veteran has testified that he injured his back in that 
fall and was medically evacuated from his ship to Naples, 
Italy, where he was treated for two weeks.  His testimony, is 
however, not supported  by the contemporaneous evidence of 
record, which merely indicates that he sustained a 
superficial laceration on the right leg and an abrasion on 
the left elbow.   There is absolutely no contemporaneous 
medical evidence that the back was involved, and certainly no 
indication in the service medical records that the veteran 
was medically evacuated due to any back injury.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the veteran's recent 
statements as to a back injury in service, when viewed in the 
light of all of the evidence of record, in not credible.  Not 
only are the service medical records completely negative, but 
the veteran himself did not mention any in-service back 
injury until years later, and then in the context of his 
claim for monetary benefits from VA.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Weighing heavily against the veteran's recent 
statements are the utterly negative official records.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

In addition, the Board observes that the veteran did not 
report the alleged in-service injury to health care providers 
in 2000-01, and indeed indicated that his back complaints 
started only two years earlier.  This weighs heavily against 
his claim, as the Board believes that a report of medical 
history provided to health care provides in connection with 
medical treatment would be accurate, since this would be in 
the individual's best interest to insure informed, accurate 
diagnosis and treatment. 

In short, the Board places greater weight of probative value 
on the service medical records and the veteran's previous 
statements than it does on his recent statement concerning 
the alleged in-service back injury.  Hickson element (2) has 
therefore not been met. 

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's low 
back disability to his period of active service.  No 
clinician has attributed the veteran's degenerative disc 
disease to his military service.  In this regard, the Board 
notes that although Dr. P. opined that disc changes at L4-5 
were more likely than not caused by another injury sustained 
several years prior to the 1997 injury, he did not 
specifically relate the veteran's back problems to the 1979 
fall or to any other incident of service.  Instead, he simply 
stated that the disc changes appeared to be "caused by 
another injury several years back" without reference to 
service or the 1979 injury.  This statement is obviously 
vague. The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Specifically, the Board cannot interpret "several years" as 
indicating a matter of decades.  "Several is ordinarily 
defined as "more than two but not many; of an indefinite but 
small number; few".  See Webster's New World Dictionary, 
Third College Edition (1988), 1229.  This opinion thus does 
not serve to link the veteran's low back disability to active 
service.  

On the other hand, the PA, in the February 2003 addendum, 
specifically discounted any relationship between the 
veteran's back problems and his military service.  

With respect to the February 2003 opinion, the representative 
essentially contends that the opinion is inadequate as (1) 
the PA failed to examine medical records from Dr. P. in 
formulating the opinion; (2) the PA does not have the 
requisite education and experience, and (3) the PA did not 
perform a physical examination or review x-rays and MRIs.

The representative's first argument is that the PA did not 
review records from Dr. P. prior to formulating his February 
2003 opinion.  The Board notes that the PA reviewed the 
records which were in the claims folder at the time.  Medical 
records from Dr. P. were not associated with the claims file 
until October 2003 and, thus could not be considered in the 
February 2003 opinion.  

In essence, the veteran through his representative appears to 
be requesting another examination or nexus opinion based on 
additionally received evidence since February 2003.  The 
Board, however, does not believe that this is necessary.  
See 38 C.F.R. § 3.159.  There is nothing which suggests that 
these records would change the outcome of the case.  In fact, 
Dr. P.'s records appear to further support the conclusion 
that the veteran's back problems are unrelated to service.  
They clearly show that when the veteran was first seen in 
September 2000 he reported back pain for only a relatively 
short period of time, the past two years.  In addition, Dr. 
P.'s records contain no reference to any in-service injury.  
As such, there is nothing in Dr. P.'s medical records which 
would suggest that the PA's medical opinion was based on any 
factual inaccuracy.  Therefore, the fact that the PA did not 
have access to or review Dr. P.'s medical records prior to 
formulating his opinion does not lessen its probative value.  
There is no need for another nexus opinion.

Turning next to the matter of the reviewer's qualifications, 
the veteran's representative has provided no convincing 
reason and has cited to no authority indicating why a PA is 
not competent to evaluate medical evidence.  See 38 C.F.R. 
§ 3.159, which does not draw any such distinction.  The Court 
has indicated, in several decisions, that any health care 
professional is qualified to render a medical opinion and 
that opinions of health professionals other than physicians 
have evidentiary weight and value and must be considered in 
making determinations regarding veterans' benefits.  See, 
e.g., Pond v. West, 12 Vet. App. 341 (1999) (opinion of 
chiropractor); Goss v. Brown, 9 Vet. App. 109, 113 (1996) 
(nurse's diagnosis sufficient to well ground frostbite 
claim); Stanton v. Brown, 
5 Veteran. App. 563, 567 (1993) (paramedic's testimony used 
to show continuity of symptomatology for back condition).  
The representative has cited no authority to the contrary.  

Lastly, the representative contends that the PA's opinion was 
rendered without a physical examination or a review of x-rays 
and MRIs.  This is simply not true.  The May 2002 VA 
examination detailed extension and thorough findings obtained 
during clinical evaluation of the veteran.  While the PA 
acknowledged that the claims file was not available for 
review, he did note that the veteran had submitted 
documentation regarding his October 2001 back surgery.  The 
PA also noted findings from an MRI conducted in September 
2000 as well as from EMGs conducted in December 2000 and 
October 2001.  Current x-rays were also obtained.  There is 
nothing to support the representative's contention that the 
May 2002 VA examination was inadequate in any way.  

In any event, the existence of a low back disability is amply 
demonstrated by the evidence of record.  If the 
representative is contending that current x-rays and MRI 
studies can somehow provide evidence of a back injury in 
service and/or nexus evidence, he has not specifically so 
indicated.  

The only evidence which serves to connect the veteran's low 
back disability with his service are statements of the 
veteran himself.  The veteran has speculated that his current 
back problems are related to his military service.  As has 
been discussed by the Board above, the veteran's opinions on 
medical matters such as nexus are lacking in probative value.  
See Espiritu, supra.

The veteran has been accorded ample opportunity to submit 
competent medical nexus evidence, and he has not done so. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case.  First, 
there is no indication of a back problem in service.  Second, 
there is no objective indication of back problems for 20 
years after service.  Finally, the veteran, although somewhat 
ambivalent on the subject, does not appear to be contending 
that he had continuous back problems after service.  

In any event, even if continuity of symptomatology was 
contended, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  The veteran's claim fails on 
that basis also.

In sum, although there is medical evidence of a current 
disability, a preponderance of the evidence is against the 
veteran's contention that an in-service back injury occurred, 
and there is no medical evidence of a nexus between the 
claimed in-service injury and the current disability.  The 
second and third Hickson elements are not met.  Consequently, 
service connection for a low back disability is not 
warranted.




ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



